Case 19-21675   Doc 10   Filed 08/01/19 Entered 08/02/19 12:48:03   Desc Main
                           Document     Page 1 of 9
Case 19-21675   Doc 10   Filed 08/01/19 Entered 08/02/19 12:48:03   Desc Main
                           Document     Page 2 of 9
Case 19-21675   Doc 10   Filed 08/01/19 Entered 08/02/19 12:48:03   Desc Main
                           Document     Page 3 of 9
Case 19-21675   Doc 10   Filed 08/01/19 Entered 08/02/19 12:48:03   Desc Main
                           Document     Page 4 of 9
Case 19-21675   Doc 10   Filed 08/01/19 Entered 08/02/19 12:48:03   Desc Main
                           Document     Page 5 of 9
Case 19-21675   Doc 10   Filed 08/01/19 Entered 08/02/19 12:48:03   Desc Main
                           Document     Page 6 of 9
Case 19-21675   Doc 10   Filed 08/01/19 Entered 08/02/19 12:48:03   Desc Main
                           Document     Page 7 of 9
Case 19-21675   Doc 10   Filed 08/01/19 Entered 08/02/19 12:48:03   Desc Main
                           Document     Page 8 of 9
Case 19-21675   Doc 10   Filed 08/01/19 Entered 08/02/19 12:48:03   Desc Main
                           Document     Page 9 of 9
